Citation Nr: 0900974	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroparesis, to 
include as secondary to service-connected Type II diabetes 
mellitus with retinopathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for 
gastroparesis.  


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence shows that the veteran does not currently have 
gastroparesis.  


CONCLUSION OF LAW

Service connection for gastroparesis, to include as secondary 
to service-connected Type II diabetes mellitus with 
retinopathy and erectile dysfunction, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005; a rating 
decision in March 2006; and a statement of the case in July 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
December 2007 supplemental statement of the case.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

The veteran asserts that he was diagnosed with gastroparesis 
by his private physician in 2004.  He also claims that he 
received treatment for the condition in March 2005 at a VA 
outpatient clinic.  However, after a thorough review of the 
evidence, the Board finds that the competent and probative 
medical evidence does not establish that the veteran 
currently has gastroparesis.  

An April 2004 private treatment note shows that the veteran 
complained of bloating, gas, belching, diarrhea, 
constipation, and intermittent hard stools.  The veteran 
reported his belief that he had gastroparesis based on 
research he had done on the internet.  Based on the veteran's 
history, the private physician speculated that the veteran 
had "diabetes mellitus with probably gastroparesis."    

During a VA examination in September 1994, the veteran 
reported that his private physician had diagnosed him with 
gastroparesis.  He requested and was given medications for 
the condition.  However, his VA outpatient records do not 
show that the veteran was tested for or formally diagnosed 
with the disorder by a physician.   

In November 2004, the veteran submitted an internet article 
about gastroparesis.  The article shows that the disorder 
causes the stomach to take a longer than normal time to 
empty.  As a result, those with the condition often feel full 
quickly and bloated, and have belching, hiccups, heartburn, 
stomach pain, nausea, vomiting, loss of appetite, and weight 
loss.  The article stated that diabetes is the most common 
cause of the disorder.  

The record shows that the veteran was seen at a VA outpatient 
clinic in March 2005.  However, the examination report makes 
no mention of gastroparesis.  The veteran did not complain of 
or seek treatment for symptoms related to the disorder.  
Moreover, on physical examination his gastrointestinal system 
was normal.

In August 2005, the veteran underwent a VA stomach 
examination.  He reported having frequent bloating and 
belching.  Yet, he denied having stomach pain, nausea, 
vomiting, early satiety with meals, loss of appetite, or 
weight loss.  In fact, the record indicates that veteran had 
gained 20 pounds in two years.  On physical examination, he 
had no abdominal distention, tenderness, or organomegaly.  
There was also no evidence of ascites.  

Based on an examination of the veteran and review of the 
claims file, the VA examiner concluded that the veteran had 
"no definitive evidence of gastroparesis."  The examiner 
supported the conclusion by stating that although the veteran 
had some subjective symptoms of the disorder, he did not 
display the typical symptoms of abdominal pain, nausea, and 
vomiting.  The examiner also noted that the veteran's private 
physician had not undertaken any diagnostic procedures to 
confirm the diagnosis.  The examiner opined that the 
veteran's symptoms were more suggestive of a functional 
dyspepsia rather than diabetic gastroparesis.  

In a March 2007 letter, the veteran's private physician 
wrote, "(The veteran) is a diabetic with bloating, belching, 
constipation, and hard to control diabetes.  This is 
corrected with Reglan since 4/14/04.  I believe the 
gastroparesis is a complication of his diabetes."

A July 2007 prescription shows that the veteran was started 
on Metodopramide for gastroparesis on September 28, 2004.

The veteran underwent a second VA stomach examination in 
October 2007.  An upper gastrointestinal study with barium 
and air was performed to evaluate his esophagus, stomach, and 
duodenum.  His stomach had normal shape and distensibility.  
There was no ulceration, intrinsic or extrinsic mass, or 
stenosis.  The contrast flowed adequately to the duodenum.  
The antral pyloric region was normal.  The duodenal c-loop 
presented no abnormalities.  The mucosal pattern of the 
stomach and duodenum were normal.  Based on the upper 
gastrointestinal study results and a review of the claims 
file, the VA examiner diagnosed gastroesophageal reflux.  
There was no evidence of gastroparesis by X-ray.  

In a December 2007 addendum, the examiner noted that the 
veteran's private physician had diagnosed gastroparesis 
without evaluating the emptying time of the veteran's 
stomach.  The examiner reiterated that the tests performed in 
November 2007 clearly showed that the veteran did not have an 
obstruction or delay in the emptying time of the gastrium.  
Therefore, there was no evidence of gastroparesis.  The 
examiner found evidence of gastroesophageal reflux and opined 
that disability was unrelated to diabetes.

Since the record contains conflicting medical opinions as to 
whether the veteran has gastroparesis, the Board must 
reconcile the opinions by determining how much weight is to 
be attached to each one.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185 (1999).    

After a careful review of the evidence, the Board finds that 
the competent and probative medical evidence establishes that 
the veteran does not currently have gastroparesis.  The Board 
finds that the conclusions set forth by the veteran's private 
physician are of less probative value because the diagnosis 
in April 2004 was speculative and based solely on information 
provided by the veteran.  Moreover, the opinion is 
unsupported by clinical data or a clear rationale.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  Furthermore, the 
evidence does not show that the private diagnoses of 
gastroparesis were based on any testing.  The July 2007 
prescription shows that the veteran was prescribed medication 
for gastroparesis, but does not indicate that testing was 
undertaken to confirm the presence of the disability.

On the contrary, the conclusions of the August 2005 and 
October 2007 VA examiners are based on a review of the claims 
file, supported by clear rationale, and confirmed by the 
results of a comprehensive upper gastrointestinal study.  The 
addendum opinion in December 2007 clearly explains which 
symptoms that the veteran did not have which would support a 
diagnosis of gastroparesis, and also explains that the 
gastrointestinal study showed no evidence of gastroparesis.  
Because of the greater level of testing to confirm or rule 
out the diagnosis, the Board finds the examination reports to 
be more persuasive on the question of whether a diagnosis of 
gastroparesis is warranted.

The Board recognizes the veteran's contentions that he should 
be service connected for gastroparesis.  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis of medical disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a disability.

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, 
the preponderance of the competent and probative medical 
evidence of record demonstrates that the veteran does not 
have gastroparesis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gastroparesis, to include as secondary 
to service-connected Type II diabetes mellitus with 
retinopathy and erectile dysfunction, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


